Per Curiam.

These were suits to recover for stock killed upon a railroad which was not fenced. The defense set up was, that the owner of the stock was not the owner of lands adjacent to the roád, &c.
It has been decided in the case of The Indianapolis and *503Cincinnati Railroad Company v. Townsend, at the November term, 1857 (1), that such a state of facts is not a good defense. See, also, 3 Kernan, 42.
J. S. Scobey and W Cumback, for the appellants.
J. Gavin and O. B. Hord, for the appellees.
The judgment in each case is affirmed with 5 per cent, damages and costs.

 Antet 38.